                                            	
                                            	
                              UNITED	STATES	DISTRICT	COURT	
                              EASTERN	DISTRICT	OF	LOUISIANA	
	
ANTHONY	J.	HAYES	 	     	             	      	         	        	     CIVIL	ACTION	
	
VERSUS	     	     	     	             	      	         	        	     NUMBER:		18‐6658	
	
SHERIFF	GUSMAN,	ET	AL.	 	             	      	         	        	     SECTION:		“I”(5)	
	
                                             ORDER	

	      The	 Court,	 having	 considered	 the	 complaint,	 the	 record,	 the	 applicable	 law,	 the	

Magistrate	 Judge’s	 Report	 and	 Recommendation,	 and	 the	 failure	 of	 Plaintiff	 to	 file	 any	

objections	 to	 the	 Magistrate	 Judge’s	 Report	 and	 Recommendation,	 hereby	 approves	 the	

Magistrate	Judge’s	Report	and	Recommendation	and	adopts	it	as	its	opinion	herein.	

	      Accordingly,	

	      IT	IS	ORDERED	that	Plaintiff’s	suit	is	dismissed	for	failure	to	prosecute	pursuant	to	

Rule	41(b),	Fed.	R.	Civ.	P.,	and	Local	Rule	41.3.1.	

	      New	Orleans,	Louisiana,	this	20th	day	of	December,	2018.	
	
	
	
                                             	         	
                                             	         	        	     	     	        	   	
                                             	         	        	     	     ________		   	        																												
                                                                 LANCE	M.	AFRICK	
                                                           UNITED	STATES	DISTRICT	JUDGE	
	
	
	
	
	
